TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 14, 2022



                                    NO. 03-21-00628-CV


                                 Michael Krause, Appellant

                                               v.

                                    Tara Krause, Appellee




     APPEAL FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
             BEFORE JUSTICES GOODWIN, BAKER AND TRIANA
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on September 2, 2021. Having

reviewed the record, the Court holds that Michael Krause has not prosecuted his appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. The appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.